Citation Nr: 1428701	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO. 11-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back condition, claimed as secondary to the service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The most probative evidence weighs against finding that the Veteran's back condition was incurred in service or caused or aggravated by his service-connected bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, and the statements of the Veteran.  The Veteran has not reported receiving any private treatment for his back condition.  He was also offered an opportunity to testify at a hearing before the Board but declined.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with a VA examination (the report of which have been associated with the claims file) in August 2010.  The Board finds that the VA examination is thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided adequate rationale on which to base his opinion.  In his December 2010 sustentative appeal, the Veteran questioned the competency and expertise of the examiner, stating that the examiner did not note excruciating pain and that the Veteran did not have a history of a congenital back condition.  The Court of Appeals for Veterans Claims and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Here, the Veteran has not raised specific challenges to the examiner's competency, rather, he has disagreed with the examiner's findings.  Therefore, the Board presumes that the examiner is competent and that his findings are medically sound.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition may also be service connected under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Service connection - Low back condition

Initially, the Board notes that the Veteran has not asserted that his back condition is directly related to service.  In this regard, the Veteran's service treatment records, including reports of medical examination and medical history, are negative for any treatment or complaints of back problems during service.  The record is also silent for a medical opinion or evidence of a nexus between the Veteran's service and his current back condition.  The first recorded complaints of back pain appear in a March 2010 VA treatment note at which time the Veteran reported onset of approximately one year prior.  Therefore, the Board will focus on the Veteran's contention that his back condition is secondary to the service-connected bilateral knee disabilities.

The Veteran asserts that his back condition was caused or aggravated by his service-connected knee disabilities.  The August 2010 examination report reflects that Veteran was diagnosed with a transitional vertebrae at the lumbosacral junction which is a congenital condition.  This was confirmed by X-rays taken at that time which further revealed that the vertebral bodies and disc spaces were intact and that the sacroiliac joints were unremarkable.  Therefore, element (1), existence of a current disability, is satisfied.

As noted above, the Veteran is service-connected for left and right knee disabilities.  Accordingly, element (2) has been demonstrated for the theory of entitlement based on secondary service connection.

Concerning element (3), evidence of a nexus between the Veteran's back condition and his service-connected knee disabilities, the Board notes that the competent and credible evidence of record is unfavorable to the Veteran's claim.

The August 2010 examiner opined that the Veteran's lumbar sacral spine condition is not caused by, or result of military service nor is it caused or aggravated by his bilateral knee degeneration.  The examiner based his opinion on the nature of the Veteran's back condition, which is congenital and according to the examiner, has existed throughout the Veteran's life.  The examiner opined that the congenital condition was less likely to cause the Veteran's back pain, and that it was more likely that his back pain was mechanical.  Irrespective of that, the examiner concluded that the congenital condition would not be caused or aggravated by the bilateral knee disabilities.  The examination also revealed that the Veteran's gait was normal, although he ambulated with left knee pain.

As described, the evidence of record does not support a finding that the Veteran's back condition is caused or aggravated by his service-connected bilateral knee disabilities.  The competent medical evidence reflects that there is no etiological connection between the Veteran's current congenital back condition and his knees.  The August 2010 opinion is well reasoned and supported by adequate rationale.  The examiner reviewed the entire record and relied on his expertise as a clinician in reaching his opinion.  He addressed the Veteran's diagnosed condition and opined as why it was less likely as not that it was caused or aggravated by the bilateral knee disabilities.  Additionally, the record is silent for a competing positive medical opinion relating the Veteran's back condition to his service-connected left and right knee.

Further, the Veteran's assertions regarding the etiology of his back condition and a relationship to his service-connected left and right knee disabilities are not competent evidence.  While the Veteran is competent to report experiencing back pain, which is capable of lay observation, he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed back condition is related to the service-connected left and right knee disabilities.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Therefore, the weight of the evidence is against finding that the Veteran's back condition is caused or aggravated by his service-connected left and right knee disabilities.

Based on the nexus evidence of record, the criteria for service connection for a back condition are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted on a secondary basis.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


